                                                          Case 4:21-cv-00062-SHR Document 1 Filed 02/04/21 Page 1 of 19



                                                    1   Jeffrey Willis (ASB#004870)
                                                        Sandra L. Jonas (ASB #035824)
                                                    2   SNELL & WILMER L.L.P.
                                                        One South Church Avenue
                                                    3   Suite 1500
                                                        Tucson, Arizona 85701-1630
                                                    4   Telephone: 520.882.1200
                                                        E-Mail: jwillis@swlaw.com
                                                    5   E-Mail: sjonas@swlaw.com
                                                    6   Attorneys for Plaintiff
                                                        Rebecca Hartzell, Ph.D., BCBA-D
                                                    7
                                                    8                       IN THE UNITED STATES DISTRICT COURT
                                                    9                                FOR THE DISTRICT OF ARIZONA
                                                   10
                                                   11   Rebecca Hartzell, Ph.D., BCBA-D
                                                                                                      No.
                                                   12                   Plaintiff,
             One South Church Avenue, Suite 1500




                                                                                                      COMPLAINT
Snell & Wilmer




                                                               v.
                 Tucson, Arizona 85701-1630




                                                   13
                       LAW OFFICES

                        520.882.1200




                                                   14   Marana Unified School District, a
                             L.L.P.




                                                        governmental entity organized and existing
                                                   15   under the laws of the State of Arizona;
                                                        Dove Mountain CSTEM K-8 is an
                                                   16   elementary school under the supervision       JURY TRIAL DEMANDED
                                                        and control of Marana Unified School
                                                   17   District; and Andrea Divijak, in her
                                                        individual capacity,
                                                   18
                                                                        Defendants.
                                                   19
                                                   20          Plaintiff Rebecca Hartzell, Ph.D., BCBA-D for her Complaint against the above-
                                                   21   named Defendants, alleges as follows:
                                                   22                                           PARTIES
                                                   23         1.    Plaintiff Rebecca Hartzell, Ph.D., BCBA-D is an individual who resides in
                                                   24 Pima County, Arizona.
                                                   25         2.    Defendant Marana Unified School District (“District”) is a governmental
                                                   26 entity organized and existing under the laws of the State of Arizona and operating within
                                                   27 Pima County, Arizona. The District is a “person” subject to suit within the meaning of 42
                                                   28 U.S.C. § 1983.
                                                           Case 4:21-cv-00062-SHR Document 1 Filed 02/04/21 Page 2 of 19



                                                    1         3.     Defendant Dove Mountain CSTEM K-8 School (“Dove Mountain”) is an
                                                    2 elementary school under the supervision and control of the District. Dove Mountain is a
                                                    3 “person” subject to suit within the meaning of 42 U.S.C. § 1983.
                                                    4         4.     Andrea Divijak (“Divijak”) is and at all relevant times was the principal of
                                                    5 Dove Mountain. Divijak is sued in her individual capacity.
                                                    6                                JURISDICTION AND VENUE
                                                    7         5.     The Court has jurisdiction over this matter pursuant to 28 U.S.C. §§ 1331.
                                                    8         6.     The Court has supplemental jurisdiction over the state-law claims under 28
                                                    9 U.S.C. § 1367.
                                                   10         7.     The Court has personal jurisdiction over the Defendants as they reside in and
                                                   11 conduct business in this District.
                                                   12         8.     Venue is proper under 28 U.S. C. § 1391 because the events giving rise to Dr.
             One South Church Avenue, Suite 1500
Snell & Wilmer
                 Tucson, Arizona 85701-1630




                                                   13 Hartzell’s claims took place within this District.
                       LAW OFFICES

                        520.882.1200




                                                   14                                      CONDITIONS PRECEDENT
                             L.L.P.




                                                   15         9.     Dr. Hartzell exhausted all administrative remedies prior to filing this lawsuit.
                                                   16         10.    In compliance with A.R.S. § 12-821.01 and Ariz. R. Civ. P. 4.1(h), Dr. Hartzell
                                                   17 timely filed a notice of claim letter against the District, Dove Mountain, and Divijak via
                                                   18 personal service (“Notice of Claim”).
                                                   19         11.    The Notice of Claim included facts sufficient to permit the District and Dove
                                                   20 Mountain to understand the basis of Dr. Hartzell’s claim, demanded a sum certain to settle
                                                   21 the matter, and included facts supporting the amount demanded.
                                                   22         12.    The Notice of Claim was personally served on each of the Governing Board
                                                   23 Members of the District, the Superintendent, and Divijak.
                                                   24         13.    The District, Dove Mountain, and Divijak did not respond to Dr. Hartzell’s
                                                   25 Notice of Claim and over 60 days have passed since it was filed, deeming the claims denied.
                                                   26 See A.R.S. § 12-821.01(E).
                                                   27
                                                   28

                                                                                                   -2-
                                                             Case 4:21-cv-00062-SHR Document 1 Filed 02/04/21 Page 3 of 19



                                                    1                                 GENERAL ALLEGATIONS
                                                    2   I.      Factual Basis of Claims
                                                    3                 A.     Dr. Hartzell’s Career as a Professor and Board Certified
                                                    4                        Behavior Analysist.

                                                    5          14.   Dr. Hartzell holds a doctorate in special education and is a Board Certified

                                                    6 Behavior Analyst. She is a professor in the Behavior Analysis Department and the Director
                                                    7 of the MA Program in Applied Behavior Analysis at the University of Arizona
                                                    8 (“University”).
                                                    9          15.   Dr. Hartzell has published peer-reviewed articles and presented at national

                                                   10 conferences on topics ranging from social skills interventions for children with autism and
                                                   11 emotional behavior disorder to the reentry of youth from juvenile detention centers. She is a
                                                   12 board member of the Council for Children with Behavior Disorders.
             One South Church Avenue, Suite 1500
Snell & Wilmer




                                                               16.   In addition to her academic career, Dr. Hartzell provides services to families
                 Tucson, Arizona 85701-1630




                                                   13
                       LAW OFFICES




                                                   14 with children exhibiting serious behavior issues. She also provides these services on a
                        520.882.1200
                             L.L.P.




                                                   15 voluntary basis to low-income families and families living in remote areas where such
                                                   16 services are otherwise unavailable.
                                                   17          17.   Dr. Hartzell has eight children and is actively involved in their education.

                                                   18                 B.     Dr. Hartzell Engages in Protected Speech Regarding Her
                                                                             Children’s Education.
                                                   19
                                                   20          18.   Dove Mountain held its grand opening in August of 2019. According to its

                                                   21 website, Dove Mountain is the first school of its kind in Arizona and features a creative and
                                                                                                         st
                                                   22 specialized academic experience in an innovative 21 century learning environment.
                                                   23          19.   Approximately 850 students, including five of Dr. Hartzell’s children, were

                                                   24 enrolled for Dove Mountain’s inaugural academic year.
                                                   25          20.   As the parent of eight children, Dr. Hartzell has interacted with many teachers

                                                   26 and principals over the years. She found Andrea Divijak, the principal of Dove Mountain, to
                                                   27 be unapproachable and dismissive of parental feedback. She also found the environment at
                                                   28 the school to be unwelcoming compared to other schools her children had attended.

                                                                                                   -3-
                                                           Case 4:21-cv-00062-SHR Document 1 Filed 02/04/21 Page 4 of 19



                                                    1         21.    Upon information and belief, other parents of students enrolled at Dove
                                                    2 Mountain had the same or similar impressions of Divijak and the environment at Dove
                                                    3 Mountain.
                                                    4         22.    During the fall 2019 semester, Dove Mountain hosted several events that were
                                                    5 open to the public.
                                                    6         23.    At one such event, students presented their projects to parents and other
                                                    7 community members. The presentations, however, were all scheduled to occur over a short
                                                    8 timeframe.
                                                    9         24.    As a result, many siblings were presenting at same time in different locations
                                                   10 of the school. Parents were forced to choose which of their children’s presentations to attend.
                                                   11         25.    The scheduling conflicts were disappointing for both the students and the
                                                   12 parents.
             One South Church Avenue, Suite 1500
Snell & Wilmer
                 Tucson, Arizona 85701-1630




                                                   13         26.    The scheduling also raised safety concerns because the school lacked
                       LAW OFFICES

                        520.882.1200




                                                   14 sufficient parking to accommodate so many people congregating at one time. Parents and
                             L.L.P.




                                                   15 children were left to navigate an overflowing parking lot with vehicles circling in search of
                                                   16 a parking space.
                                                   17         27.    Likewise, there was insufficient seating for attendees to observe the
                                                   18 presentations, resulting in overcrowded hallways and classrooms. These conditions made it
                                                   19 difficult for parents to supervise their (non-presenting) children.
                                                   20         28.    Upon information and belief, many parents were unhappy with the poor
                                                   21 planning and scheduling of the event.
                                                   22         29.    In November, 2019, Dr. Hartzell learned that, as with prior events, the
                                                   23 schedule for Dove Mountain’s upcoming Winter Showcase was densely packed. This event
                                                   24 was also open to the public.
                                                   25         30.    Dr. Hartzell emailed Divijak complaining about the poor scheduling.
                                                   26         31.    Divijak invited Dr. Hartzell to share any suggestions for future years.
                                                   27         32.    Dr. Hartzell responded, detailing the issues with event parking, seating,
                                                   28 overcrowding, and timing. She also noted that the dense scheduling, which minimized the

                                                                                                   -4-
                                                            Case 4:21-cv-00062-SHR Document 1 Filed 02/04/21 Page 5 of 19



                                                    1 after-hours time teachers and staff had to be at the school, benefited the teachers and staff to
                                                    2 the detriment of the students and their parents. Dr. Hartzell also expressed concerns about
                                                    3 Divijak’s standoffishness and the generally unwelcoming environment at Dove Mountain.
                                                    4         33.      Divijak did not respond.
                                                    5                  B.      Defendants Retaliate Against Dr. Hartzell for Exercising her Free
                                                                               Speech Rights by Interfering with Dr. Hartzell’s Parental Rights
                                                    6                          to Direct the Education of Her Children.
                                                    7         34.      The following semester, Dr. Hartzell attended another student showcase event
                                                    8 at Dove Mountain where her second-grade daughter and fourth-grade son were presenting.
                                                    9         35.      Approximately 850 students were scheduled to present over two timeslots
                                                   10 separated by five minutes.
                                                   11         36.      Dr. Hartzell’s children were both scheduled to present during the first timeslot,
                                                   12 forcing Dr. Hartzell to choose which of her children’s presentations she would observe.
             One South Church Avenue, Suite 1500
Snell & Wilmer
                 Tucson, Arizona 85701-1630




                                                   13         37.      When she saw Divijak in the hallway, Dr. Hartzell complained about the poor
                       LAW OFFICES

                        520.882.1200




                                                   14 scheduling and explained that, yet again, she was forced to choose between her children’s
                             L.L.P.




                                                   15 presentations.
                                                   16         38.      Dr. Hartzell suggested that the school could minimize conflicts between
                                                   17 sibling presentations if the presentations were scheduled consecutively by grade as opposed
                                                   18 to non-consecutively.1
                                                   19         39.      As Dr. Hartzell was expressing her viewpoint, Divijak became outwardly
                                                   20 emotional and rushed past Dr. Hartzell. In doing so, Divijak made slight contact with Dr.
                                                   21 Hartzell’s hand while Dr. Hartzell was gesturing naturally while she spoke.
                                                   22         40.      Divijak recoiled her hand and exclaimed loudly, “Don’t touch me!” and began
                                                   23 walking away from Dr. Hartzell.
                                                   24         41.      Dr. Hartzell replied that she would call the District if Divijak would not speak
                                                   25
                                                   26   1
                                                          Dr. Hartzell’s point was that it is more common for parents to have children who are two
                                                        years apart than one year apart. The school could minimize conflicts between siblings if
                                                   27   students in consecutive grades, for example first and second grade, were scheduled
                                                        present at the same time as opposed to students in non-consecutive grades, such as
                                                   28   students in first grade and third grade.

                                                                                                     -5-
                                                            Case 4:21-cv-00062-SHR Document 1 Filed 02/04/21 Page 6 of 19



                                                    1 to her.
                                                    2           42.    Dr. Hartzell then proceeded to her daughter’s classroom.
                                                    3           43.    Meanwhile, Dove Mountain called 911 and reported an assault on the
                                                    4 principal.
                                                    5           44.    As Dr. Hartzell was listening to her daughter present, Dove Mountain
                                                    6 Associate Principal Bronwyn Sternberg and Hall Monitor John McKenna entered the
                                                    7 classroom and approached Dr. Hartzell.
                                                    8           45.    They demanded she vacate school property immediately and escorted her out
                                                    9 of the classroom in full view of Dr Hartzell’s daughter, the other students, the teacher, and
                                                   10 other parents.
                                                   11           46.    As Dr. Hartzell was in her vehicle preparing to leave as ordered, a police
                                                   12 officer approached her and told her she was not free to leave.
             One South Church Avenue, Suite 1500
Snell & Wilmer
                 Tucson, Arizona 85701-1630




                                                   13           47.    The police officer informed Dr. Hartzell that Dove Mountain was banning her
                       LAW OFFICES

                        520.882.1200




                                                   14 from being on its property for any reason. The ban included her son’s after-hours school
                             L.L.P.




                                                   15 soccer games and even prohibited Dr. Hartzell from picking up and dropping off her
                                                   16 children.2
                                                   17           48.    When released to leave, Dr. Hartzell drove away without incident and did not
                                                   18 return to the school.
                                                   19           49.    According to statements made that were captured on the video of the
                                                   20 responding police officer’s body camera,3 the following events occurred during the police
                                                   21 officer’s response to the 911 call:
                                                   22                  a.     Immediately following her interaction with Dr. Hartzell, Divijak was
                                                                              “balling [her] eyes out” and went into a nearby classroom where her
                                                   23                         husband was observing their child’s presentation. In front of staff
                                                                              member(s) and parents, Divijak announced that Dr. Hartzell had
                                                   24                         “put her hands” on Divijak and “grabbed” Divijak.
                                                   25
                                                   26   2
                                                          This was particularly problematic because Dr. Hartzell had a child enrolled in Dove
                                                   27   Mountain’s preschool. Dove Mountain requires that a parent physically escort a preschooler
                                                        into the school building and sign the child in or out.
                                                   28   3
                                                          Dr. Hartzell did not receive the body cam video until May 27, 2020.

                                                                                                   -6-
                                                            Case 4:21-cv-00062-SHR Document 1 Filed 02/04/21 Page 7 of 19



                                                    1                 b.     Divijak admitted that she cut off Dr. Hartzell by walking away
                                                                             because she did not think it was “appropriate” to have a verbal
                                                    2                        disagreement in front of other parents.
                                                    3                 c.     Divijak expressed intent to harass Dr. Hartzell, including calling 911
                                                                             “immediately” if she saw Dr. Hartzell anywhere in the community.
                                                    4                        When the police officer warned Divijak that she would have a duty to
                                                                             de-escalate in that situation, Divijak responded, “I’ll just get a
                                                    5                        restraining order.”
                                                    6                 d.     The District’s representative, the Associate Principal, and other
                                                                             District employees mocked Dr. Hartzell’s complaints about not being
                                                    7                        able to attend each of her children’s presentations, stating she should
                                                                             just “get over it.”
                                                    8
                                                                      e.     Divijak and the Associate Principal mocked an unnamed parent of a
                                                    9                        third grader who expressed concerns about the third grader being
                                                                             bullied at Dove Mountain.
                                                   10
                                                                      f.     Dove Mountain employees mused that Dr. Hartzell’s (purported)
                                                   11                        assault on the Principal was probably “all over Facebook.”
                                                   12                 g.     The District Representative and another District employee discussed
             One South Church Avenue, Suite 1500




                                                                             the likelihood of Dr. Hartzell withdrawing her children from Dove
Snell & Wilmer
                 Tucson, Arizona 85701-1630




                                                   13                        Mountain because of the “sheer embarrassment” of the events of that
                                                                             day.
                       LAW OFFICES

                        520.882.1200




                                                   14
                             L.L.P.




                                                                      h.     The Associate Principal characterized Dr. Hartzell’s expression of her
                                                   15                        viewpoint as “verbal diarrhea.”
                                                   16         50.    Dr. Hartzell’s second-grade daughter told her teacher that she thought her

                                                   17 mother had been arrested and was afraid of what would happen to her.
                                                   18         51.    Both of Dr. Hartzell’s’ children who presented that day were seen crying at

                                                   19 school.
                                                   20         52.    Dr. Hartzell was criminally charged with assault based on false allegations by

                                                   21 Divijak in retaliation for her protected speech.
                                                   22                 C.     Defendants’ Violation of Dr. Hartzell’s Due Process Rights.
                                                   23         53.    Promptly following the incident with Divijak, Dr. Hartzell contacted the
                                                   24 District and requested a meeting. She explained that time was of the essence because her
                                                   25 children had to stay home from school under the present ban imposed on Dr. Hartzell.4
                                                   26
                                                   27   4
                                                         Per the terms of the ban, Dr. Hartzell could not transport her children to and from school
                                                        or deliver her preschool in accordance with Dove Mountain’s rules. Dr. Hartzell’s husband
                                                   28   was unavailable to pick up or drop off the children as needed due to his work schedule.

                                                                                                  -7-
                                                           Case 4:21-cv-00062-SHR Document 1 Filed 02/04/21 Page 8 of 19



                                                    1          54.    Despite Dr. Hartzell’s concerns, the District did not meet with Dr. Hartzell for
                                                    2 two weeks.
                                                    3          55.    When Dr. Hartzell was finally provided a meeting with Dr. Doug Wilson, the
                                                    4 District’s Superintendent at the time, and the District’s attorney, Dr. Hartzell was under the
                                                    5 impression that the purpose of the meeting was for her to tell her side of the story and request
                                                    6 that the District lift the ban.
                                                    7          56.    Incredibly, the District’s attorney informed Dr. Hartzell that the District had
                                                    8 already decided that the ban would not be lifted and that the sole purpose of the meeting
                                                    9 was solely to address the logistics of the Hartzell children returning to school.
                                                   10          57.    Mr. Huffman, Dr. Hartzell’s criminal attorney, questioned the basis of the
                                                   11 District’s decision and noted that Dr. Hartzell had not had her opportunity to tell her side of
                                                   12 the story. The attorney for the District conceded that its decision was based only on the Dove
             One South Church Avenue, Suite 1500
Snell & Wilmer
                 Tucson, Arizona 85701-1630




                                                   13 Mountain’s surveillance footage (the existence of which Dr. Hartzell had not been previously
                       LAW OFFICES

                        520.882.1200




                                                   14 made aware) and certain, unnamed “staff witnesses.”
                             L.L.P.




                                                   15          58.    This surprised Dr. Hartzell because no staff members had witnessed the
                                                   16 interaction between Dr. Hartzell and Divijak.
                                                   17          59.    Mr. Huffman requested the names of the staff witnesses and a copy of the
                                                   18 surveillance footage. Dr. Wilson and the District’s attorney refused to provide any names
                                                   19 and were non-committal about whether they would provide a copy of the surveillance
                                                   20 footage.
                                                   21          60.    Dr. Wilson and the District’s attorney stressed that the decision was final and
                                                   22 that they would only discuss logistics.
                                                   23          61.    Dr. Wilson and the District’s attorney informed Dr. Hartzell that, provided
                                                   24 she did not speak to anyone, she would be permitted to enter school property strictly for
                                                   25 the purpose of checking her preschooler out of class and picking up/dropping off her other
                                                   26 children if they were ill or had midday appointments. The District required the Hartzells’
                                                   27 seventh grade son to check his sister into preschool.
                                                   28          62.    No explanation was provided for the arbitrary ban on Dr. Hartzell checking

                                                                                                    -8-
                                                           Case 4:21-cv-00062-SHR Document 1 Filed 02/04/21 Page 9 of 19



                                                    1 her preschooler into class while being permitted to check her out of class.
                                                    2         63.     The District’s attorney emphasized that, while on school property, Dr. Hartzell
                                                    3 was prohibited from speaking to anyone about what they saw or heard about her
                                                    4 interaction with Divijak.
                                                    5         64.     When Dr. Hartzell protested the terms of the ban, she was told that the District
                                                    6 had already given her too much leeway and implied that other District employees,
                                                    7 including at least one District supervisor, would be unhappy that Dr. Hartzell was being
                                                    8 given any access to school property.
                                                    9         65.     The District’s attorney stated that the District would send Dr. Hartzell a letter
                                                   10 reiterating the terms of the ban and setting a date by which the ban would be reevaluated.
                                                   11         66.     Following this meeting, Dr. Hartzell emailed the District asking whether she,
                                                   12 under the terms of the ban, she was permitted to communicate with her children’s teachers
             One South Church Avenue, Suite 1500
Snell & Wilmer
                 Tucson, Arizona 85701-1630




                                                   13 regarding her children’s academic and/or emotional needs.
                       LAW OFFICES

                        520.882.1200




                                                   14         67.     No one from the District or Dove Mountain responded to Dr. Hartzell’s
                             L.L.P.




                                                   15 question.
                                                   16         68.     Neither the District nor Dove Mountain provided Dr. Hartzell with the letter
                                                   17 (or any other form of communication) reflecting the terms of the ban or the date of its
                                                   18 reevaluation.
                                                   19         69.     Due to the unlawful ban, Dr. Hartzell was excluded from numerous school
                                                   20 events, some of which occurred after hours and were open to the public.
                                                   21         70.     For example, Dr. Hartzell was prohibited from attending a science fair in
                                                   22 which two of her children entered science projects. Dr. Hartzell had previously arranged to
                                                   23 participate as a judge in that science fair. She also was excluded from participating in the
                                                   24 “Fun Run,” a fundraiser that she and five of her children were registered to participate in
                                                   25 together.
                                                   26         71.     Dr. Hartzell was also excluded from participating in four parent-teacher
                                                   27 conferences and Kinder-Roundup, an orientation and placement assessment for her
                                                   28 preschooler’s transition to kindergarten.

                                                                                                    -9-
                                                          Case 4:21-cv-00062-SHR Document 1 Filed 02/04/21 Page 10 of 19



                                                    1          72.    As a result of Defendants’ unlawful conduct, Dr. Hartzell and each of her
                                                    2 children suffered emotionally.
                                                    3          73.    Dr. Hartzell’s daughter who observed Dove Mountain escort Dr. Hartzell out
                                                    4 of her classroom during her presentation has had multiple anxiety attacks as a result.
                                                    5          74.    Neither the District nor Dove Mountain ever provided Dr. Hartzell with the
                                                    6 letter reiterating the terms of the ban and the date of reevaluation that the District represented
                                                    7 it would provide.
                                                    8          75.    As the fall semester approached, Dr. Hartzell had still not received any
                                                    9 information from the District or Dove Mountain regarding the terms of the ban, the date it
                                                   10 would be re-evaluated, or her ability to communicate with her children’s teachers about her
                                                   11 children’s academic and/or emotional needs.
                                                   12          76.    Dr. Hartzell and her husband subsequently sold their home and relocated to a
             One South Church Avenue, Suite 1500
Snell & Wilmer
                 Tucson, Arizona 85701-1630




                                                   13 different school district so that their children could feel safe and comfortable at school and
                       LAW OFFICES

                        520.882.1200




                                                   14 so that Dr. Hartzell could assert her parental rights and participate in her children’s
                             L.L.P.




                                                   15 education, as well as exercise her constitutional rights without fear of further retaliation.
                                                   16                  D.     Divijak’s False and Misleading Statements about Dr. Hartzell to
                                                                              the University of Arizona.
                                                   17
                                                   18          77.    On September 25, 2020, the prosecutor dismissed the criminal charges against
                                                   19 Dr. Hartzell that arose from Divijak’s false statements.
                                                   20          78.    Divijak was present in the courtroom and vehemently opposed the dismissal
                                                   21 of the charges against Dr. Hartzell.
                                                   22          79.    On October 1, 2020, a package was delivered to the main office of Dr.
                                                   23 Hartzell’s department at the University.
                                                   24          80.    The package contained a misleading copy of the docket of Dr. Hartzell’s
                                                   25 criminal case containing false statements about Dr. Hartzell (“Misleading and Defamatory
                                                   26 Document”).
                                                   27          81.    The Misleading and Defamatory Document did not reflect that the prosecutor
                                                   28 had dismissed the case. Instead, it showed the most recent activity in the case as an August

                                                                                                    - 10 -
                                                          Case 4:21-cv-00062-SHR Document 1 Filed 02/04/21 Page 11 of 19



                                                    1 25, 2020 continuance of the pretrial conference.
                                                    2         82.    Typewritten on the Misleading and Defamatory Document was the following
                                                    3 false message, “This occurred at a K-8 school in front of young children. Doesn’t seem like
                                                    4 this is the kind of person that should be training teachers let alone working with kids.”
                                                    5         83.    Upon information and belief, the Misleading and Defamatory Document was
                                                    6 delivered by Divijak or at her direction with the intent of harming Dr. Hartzell’s professional
                                                    7 reputation and possibly even procuring her termination.
                                                    8         84.    Upon information and belief, Divijak has made other offensive, misleading,
                                                    9 and/or false statements to staff members of Dove Mountain, parents of students of Dove
                                                   10 Mountain, and/or other members of the community regarding Dr. Hartzell, including but not
                                                   11 limited to Dr. Hartzell’s purported propensity for physical violence.
                                                   12         85.    As a result of Divijak’s false statements regarding Dr. Hartzell, information
             One South Church Avenue, Suite 1500
Snell & Wilmer
                 Tucson, Arizona 85701-1630




                                                   13 in public records, available by a simple Google search, suggest that Dr. Hartzell physically
                       LAW OFFICES

                        520.882.1200




                                                   14 assaulted an elementary school principal.
                             L.L.P.




                                                   15         86.    Dr. Hartzell’s professional reputation as a professor of special education and a
                                                   16 licensed Behavior Analyst has been and continues to be harmed as a result of Divijak’s false
                                                   17 statements regarding Dr. Hartzell.
                                                   18                                FIRST CAUSE OF ACTION
                                                   19                        42 U.S.C. § 1983 First Amendment Retaliation
                                                                                        (Against All Defendants)
                                                   20
                                                   21         87.    Dr. Hartzell incorporates by reference the prior paragraphs of this Complaint

                                                   22 as if fully alleged herein.
                                                   23         88.    The First Amendment to the U.S. Constitution provides that “Congress shall

                                                   24 make no law .... abridging the freedom of speech, or of the press.” U.S. Const. amend I.
                                                   25         89.    The free speech clause of the First Amendment is applicable to the states

                                                   26 through the Fourteenth Amendment.
                                                   27         90.    A party may bring suit under 42 U.S.C. § 1983 for deprivations of rights,

                                                   28 immunities or privileges of citizenship under color of state law or authority.

                                                                                                  - 11 -
                                                          Case 4:21-cv-00062-SHR Document 1 Filed 02/04/21 Page 12 of 19



                                                    1          91.    Dr. Hartzell has a right to free speech under the First Amendment.
                                                    2          92.    Dr. Hartzell’s statements criticizing Divijak and Dove Mountain for the poorly
                                                    3 scheduled school events, Dr. Hartzell’s statements regarding unwelcoming environment at
                                                    4 Dove Mountain, Divijak’s standoffishness to parents, and the negative impact of the
                                                    5 scheduling on parents and students were all matters of public concern.
                                                    6          93.    Defendants unlawfully retaliated against Dr. Hartzell for exercising her First
                                                    7 Amendment rights by, among other things:
                                                    8                  a.     Indefinitely banning Dr. Hartzell from
                                                    9                         (1)    being on Dove Mountain property, including routine
                                                                                     transportation of her children to and from school;
                                                   10
                                                                              (2)    Attending school events that were open to the public,
                                                   11
                                                                              (3)    Communicating with her children’s teachers about her
                                                   12                                children’s academic and/or emotional needs;
             One South Church Avenue, Suite 1500
Snell & Wilmer
                 Tucson, Arizona 85701-1630




                                                   13                         (4)    Participating in parent-teacher conferences and other
                                                                                     educational matters regarding Dr. Hartzell’s children;
                       LAW OFFICES

                        520.882.1200




                                                   14
                             L.L.P.




                                                                       b.     Forbidding Dr. Hartzell from speaking to anyone about her interaction
                                                   15                         with Divijak while on Dove Mountain property.
                                                   16          94.    The District and Dove Mountain have a custom, practice, or policy that
                                                   17 amounts to deliberate indifference toward parents’ First Amendment rights.
                                                   18          95.    The adverse actions taken by Defendants were substantially motivated by Dr.
                                                   19 Hartzell’s protected speech and for which no adequate justification exists and which would
                                                   20 not have occurred absent Dr. Hartzell’s expression of her First Amendment rights.
                                                   21          96.    Defendants’ actions described above had the effect of depriving Dr. Hartzell
                                                   22 of her federal constitutional rights, specifically including the free speech clause of the First
                                                   23 Amendment.
                                                   24          97.    Defendants’ retaliatory conduct described above was of the type likely to deter
                                                   25 a person of ordinary firmness from continuing to engage in the protected speech.
                                                   26          98.    Defendants knew or should have known that their retaliatory conduct
                                                   27 described above was likely to deter a person of ordinary firmness from continuing to engage
                                                   28 in the protected speech and therefore knew or should have known their actions were in

                                                                                                   - 12 -
                                                          Case 4:21-cv-00062-SHR Document 1 Filed 02/04/21 Page 13 of 19



                                                    1 violation of Dr. Hartzell’s First Amendment rights.
                                                    2            99.    As a result of this conduct, Dr. Hartzell has suffered and continues to suffer
                                                    3 damages.
                                                    4                                 SECOND CAUSE OF ACTION
                                                    5                          Ariz. Const. art. II, § 6 Free Speech Retaliation
                                                                                           (Against All Defendants)
                                                    6
                                                    7            100.   Dr. Hartzell incorporates by reference the prior paragraphs of this Complaint

                                                    8 as if fully alleged herein.
                                                    9            101.   The Arizona Constitution guarantees that “[e]very person may freely speak,
                                                   10 write, and publish on all subjects, being responsible for abuse of that right.” Ariz. Const. art.
                                                   11 II, § 6.
                                                   12
                                                                 102.   The free speech clause in the Arizona Constitution is broader than the free
             One South Church Avenue, Suite 1500
Snell & Wilmer
                 Tucson, Arizona 85701-1630




                                                   13
                                                        speech clause in the First Amendment to the U.S. Constitution, but is frequently analyzed
                       LAW OFFICES

                        520.882.1200




                                                   14
                                                        under the same standards. See Mountain States Tel. & Tel. Co. v. Ariz. Corp. Comm'n, 160
                             L.L.P.




                                                   15
                                                        Ariz. 350, 354–55 (1989).
                                                   16
                                                                 103.   Dr. Hartzell has a right to free speech under the Arizona Constitution.
                                                   17
                                                                 104.   Dr. Hartzell’s statements criticizing Divijak and Dove Mountain for the poor
                                                   18
                                                        scheduling of school events and expressing her viewpoint about the unwelcoming
                                                   19
                                                        environment at Dove Mountain, Divijak’s standoffishness, and negative impact of the
                                                   20
                                                        scheduling on parents and students were all matters of public concern.
                                                   21
                                                                 105.   The District and Dove Mountain violated Dr. Hartzell’s right to free speech
                                                   22
                                                        by, among other things:
                                                   23
                                                                        a.     Indefinitely banning Dr. Hartzell from
                                                   24
                                                                               (1)    being on Dove Mountain property, including routine
                                                   25                                 transportation of her children to and from school;
                                                   26
                                                   27
                                                   28

                                                                                                     - 13 -
                                                          Case 4:21-cv-00062-SHR Document 1 Filed 02/04/21 Page 14 of 19



                                                    1                         (2)    Attending school events that were open to the public;
                                                    2                         (3)    Communicating with her children’s teachers about her
                                                                                     children’s academic and/or emotional needs; and
                                                    3
                                                                              (4)    Participating in parent-teacher conferences and other
                                                    4                                educational matters regarding Dr. Hartzell’s children; and
                                                    5                 b.      Forbidding Dr. Hartzell from speaking to anyone about her interaction
                                                                              with Divijak while on Dove Mountain property.
                                                    6
                                                    7          106.   Defendants’ adverse actions against Dr. Hartzell were substantially motivated

                                                    8 by Dr. Hartzell’s protected speech.
                                                    9          107.   At all relevant times, Defendants were acting under color of law and their

                                                   10 actions had the effect of depriving Dr. Hartzell of her Arizona constitutional rights,
                                                   11 specifically including her free speech rights.
                                                   12          108.   Defendants knew or should have known that their retaliatory conduct
             One South Church Avenue, Suite 1500
Snell & Wilmer




                                                   13 described above was likely to deter a person of ordinary firmness from continuing to engage
                 Tucson, Arizona 85701-1630
                       LAW OFFICES




                                                   14 in the protected speech and therefore knew or should have known their actions were in
                        520.882.1200
                             L.L.P.




                                                   15 violation of Dr. Hartzell’s free speech rights under the Arizona Constitution.
                                                   16          109.   As a result of this conduct, Dr. Hartzell has suffered and continues to suffer

                                                   17 the damages described above.
                                                   18                                 THIRD CAUSE OF ACTION
                                                                                U.S. Const. Amend. XIV, 42 U.S.C. § 1983
                                                   19                               Denial of Procedural Due Process
                                                                                (Against The District and Dove Mountain)
                                                   20
                                                   21          110.   Plaintiff incorporates by reference the prior paragraphs of this Complaint as if
                                                   22 fully alleged herein.
                                                   23          111.   The Due Process Clause of the United States Constitution prohibits the states
                                                   24 from depriving “any person of... liberty ... without due process of law.” U.S. CONST. amend.
                                                   25 XIV, § 1. Which protections are due in a given case requires a careful analysis of the
                                                   26 importance of the rights and the other interests at stake. See Mathews v. Eldridge, 424 U.S.
                                                   27 319, 334-35 (1976); Nozzi v. Hous. Auth. of City of L.A., 806 F.3d 1178, 1192 (9th Cir.
                                                   28 2015).

                                                                                                   - 14 -
                                                          Case 4:21-cv-00062-SHR Document 1 Filed 02/04/21 Page 15 of 19



                                                    1         112.   The District and Dove Mountain deprived Dr. Hartzell of her fundamental
                                                    2 right to direct the education of her children without due process of law in several ways,
                                                    3 including but not limited to:
                                                    4                 a.      By stalling for two weeks before meeting with Dr. Hartzell knowing
                                                                              her children were unable to attend school during that time;
                                                    5
                                                                      b.      By refusing Dr. Hartzell an opportunity to explain her side of the story;
                                                    6
                                                                      c.      By reaching the final decision regarding the ban before speaking with
                                                    7                         Dr. Hartzell;
                                                    8                 d.      By failing to notify Dr. Hartzell of the surveillance footage and names
                                                                              of the purported staff witnesses before making its final decision
                                                    9                         regarding the ban of Dr. Hartzell from school property, school events
                                                                              open to the public, and parent-teacher conference, and other
                                                   10                         educational meetings;
                                                   11                 e.      By failing to respond to Dr. Hartzell’s email asking if she could contact
                                                                              her children’s teacher to discuss their academic and/or emotional
                                                   12                         needs;
             One South Church Avenue, Suite 1500
Snell & Wilmer
                 Tucson, Arizona 85701-1630




                                                   13                 f.      By failing to provide Dr. Hartzell the follow-up letter (or any other
                                                                              documentation) detailing the terms of the ban and the date by which
                       LAW OFFICES

                        520.882.1200




                                                   14                         ban would be reconsidered.
                             L.L.P.




                                                   15         113.   The Due Process Clause of the Fourteenth Amendment prohibits the
                                                   16 government from censoring speech pursuant to vague standards that grant unbridled
                                                   17 discretion.
                                                   18         114. The acts above constitute violations of the Due Process clause of the United
                                                   19 States and State Constitutions in violation of 42 U.S.C. § 1983.
                                                   20         115. Dr. Hartzell was damaged by the actions described above.
                                                   21                                FOURTH CAUSE OF ACTION
                                                   22                      Violation of Parents’ Bill of Rights A.R.S. § 1-601-60
                                                                                         (Against All Defendants)
                                                   23
                                                   24         116.   Dr. Hartzell incorporates by reference the prior paragraphs of this Complaint

                                                   25 as if fully alleged herein.
                                                   26         117.   Arizona law provides that the liberty of parents to direct the education of their

                                                   27 children is a fundamental right. See A.R.S. § 1-601(A).
                                                   28         118.   The State of Arizona, any political subdivision of the State of Arizona, or any


                                                                                                   - 15 -
                                                          Case 4:21-cv-00062-SHR Document 1 Filed 02/04/21 Page 16 of 19



                                                    1 other governmental entity shall not infringe on this right of parents without demonstrating
                                                    2 that the compelling governmental interest as applied to the child involved is of the highest
                                                    3 order, is narrowly tailored and is not otherwise served by a less restrictive means. See A.R.S.
                                                    4 § 1-601(B).
                                                    5         119.   All parental rights are reserved to a parent of a minor child without obstruction
                                                    6 or interference from this state, any political subdivision of this state, any other governmental
                                                    7 entity or any other institution, specifically including the right to direct the education of the
                                                    8 minor child. See A.R.S. § 1-602(A)(1).
                                                    9         120.   Defendants interfered and obstructed Dr. Hartzell’s protected, fundamental
                                                   10 parental rights by, in part, imposing an unreasonably overbroad ban on Dr. Hartzell for an
                                                   11 indefinite period of time as described above.
                                                   12         121.   There was no compelling governmental interest justifying Defendants’ actions
             One South Church Avenue, Suite 1500
Snell & Wilmer
                 Tucson, Arizona 85701-1630




                                                   13 described above.
                       LAW OFFICES

                        520.882.1200




                                                   14         122.   Defendants’ actions described above were not narrowly tailored.
                             L.L.P.




                                                   15         123.   The governmental interest, if any, could have otherwise been served by a less
                                                   16 restrictive means.
                                                   17         124.   As a result of Defendants’ unlawful conduct, Dr. Hartzell was prohibited from
                                                   18 communicating with her children’s teachers about her children’s academic and/or emotional
                                                   19 need.
                                                   20         125.   As a result of Defendants’ unlawful conduct, Dr. Hartzell was prohibited from
                                                   21 participating in parent-teacher conferences and an orientation and placement assessment.
                                                   22         126.   Dr. Hartzell was damaged by the actions described above.
                                                   23
                                                                                       FIFTH CAUSE OF ACTION
                                                   24                                      Defamation Per Se
                                                                           (Against Defendant Divijak in her Individual Capacity)
                                                   25
                                                   26         127.   Dr. Hartzell incorporates by reference the prior paragraphs of this Complaint
                                                   27 as if fully alleged herein.
                                                   28         128. Divijak made multiple false statements of fact about Dr. Hartzell, a private

                                                                                                   - 16 -
                                                          Case 4:21-cv-00062-SHR Document 1 Filed 02/04/21 Page 17 of 19



                                                    1 citizen, with knowledge that such statements were false and/or with reckless disregard for
                                                    2 the truth of those statements. These statements include but are not limited to:
                                                    3                   a.      Statements that Dr. Hartzell physically assaulted her;
                                                    4                   b.      Statements that Dr. Hartzell physically assaulted her in front of
                                                                                young children;
                                                    5
                                                                        c.      Statements that Dr. Hartzell is dangerous and poses a risk to
                                                    6                           Divijak’s safety; and
                                                    7                   d.      Statements that Dr. Hartzell is an unfit educator because she
                                                                                physically assaulted Divijak in front of young children.
                                                    8
                                                    9         129.   These and other statements were published to third parties, including but not
                                                   10 limited to the District, Dove Mountain staff members, parents of students enrolled at Dove
                                                   11 Mountain, other community members, and Dr. Hartzell’s superiors at her place of
                                                   12 employment the University of Arizona.
             One South Church Avenue, Suite 1500
Snell & Wilmer
                 Tucson, Arizona 85701-1630




                                                   13         130.   The statements constitute Defamation Per Se because they impeach the
                       LAW OFFICES

                        520.882.1200




                                                   14 honesty, integrity, and/or reputation of Dr. Hartzell and are damaging to Dr. Hartzell’s
                             L.L.P.




                                                   15 professional reputation.
                                                   16         131.   As a result of Divijak’s false statements, Dr. Hartzell has suffered harm to her
                                                   17 professional reputation.
                                                   18         132. Damages are presumed and may be awarded without proof of special damages.
                                                   19                                    SIXTH CAUSE OF ACTION
                                                   20                                  Invasion of Privacy – False Light
                                                                             (Against Defendant Divijak in her Individual Capacity)
                                                   21
                                                   22         133.   Dr. Hartzell incorporates by reference the prior paragraphs of this Complaint

                                                   23 as if fully alleged herein.
                                                   24         134.   Divijak made false statements about Dr. Hartzell to the public, including but

                                                   25 not limited to:
                                                   26
                                                   27
                                                   28

                                                                                                     - 17 -
                                                          Case 4:21-cv-00062-SHR Document 1 Filed 02/04/21 Page 18 of 19



                                                    1                  a.      Statements that Dr. Hartzell physically assaulted her;
                                                    2                  b.      Statements that Dr. Hartzell physically assaulted her in front of
                                                                               young children;
                                                    3
                                                                       c.      Statements that Dr. Hartzell is dangerous and poses a safety risk; and
                                                    4
                                                                       d.      Statements that Dr. Hartzell is an unfit educator because she
                                                    5                          physically assaulted Divijak in front of small children.
                                                    6           135.   Divijak placed Dr. Hartzell in a false light by, among other things, delivering
                                                    7 or having delivered the Misleading and Defamatory Document to Dr. Hartzell’s employer.
                                                    8           136.   Divijak intentionally, knowingly, and/or reckless published false information
                                                    9 about Dr. Hartzell that a reasonable person would find highly offensive.
                                                   10           137.   The false light into which Dr. Hartzell was placed was highly offensive to Dr.
                                                   11 Hartzell.
                                                   12           138.   The false light in which Dr. Hartzell was placed by Divijak involves a major
             One South Church Avenue, Suite 1500
Snell & Wilmer
                 Tucson, Arizona 85701-1630




                                                   13 misrepresentation of Dr Hartzell’s professional ability and the quality of her knowledge and
                       LAW OFFICES

                        520.882.1200




                                                   14 skills.
                             L.L.P.




                                                   15           139.   Divijak had knowledge of or acted in reckless disregard as to the falsity of the
                                                   16 publicized statements and the false light in which Dr. Hartzell would be placed.
                                                   17           140.   As a direct and proximate result of being placed in a false light before the
                                                   18 public, Dr. Hartzell has suffered damages.
                                                   19
                                                   20                                  DEMAND FOR JURY TRIAL

                                                   21           141.   Dr. Hartzell demands a trial by jury on any claims for which fact issues remain

                                                   22 by the time of trial.
                                                   23                                     PRAYER FOR RELIEF

                                                   24           WHEREFORE, Dr. Hartzell requests that the Court enter Judgment in favor of Dr.

                                                   25   Hartzell as follows:

                                                   26           1.     An award of presumed, special, and general damages;
                                                   27           2.     An award of the reasonable costs and expenses of this action, including
                                                   28 attorney’s fees, in accordance with 42 U.S.C. § 1988 and A.R.S. § 41-1493.01(D); and

                                                                                                    - 18 -
                                                          Case 4:21-cv-00062-SHR Document 1 Filed 02/04/21 Page 19 of 19



                                                    1           3.         An award of interest on any award of damages, attorneys’ fees and/or costs at
                                                    2 the highest rate allowable by law;
                                                    3           4.         Any additional relief, in law or equity, as this Court deems just and proper.
                                                    4
                                                    5            DATED this 4th day of February, 2021.

                                                    6                                                            SNELL & WILMER L.L.P.

                                                    7
                                                    8                                                        By: s/ Sandra L. Jonas
                                                                                                                 Jeffrey Willis
                                                    9                                                            Sandra L. Jonas
                                                                                                                 One South Church Avenue
                                                   10                                                            Suite 1500
                                                                                                                 Tucson, Arizona 85701-1630
                                                   11                                                            Telephone: 520.882.1200
                                                                                                                 Facsimile: 520.884.1294
                                                   12                                                            Attorneys for Plaintiff
             One South Church Avenue, Suite 1500




                                                                                                                 Rebecca Hartzell Ph.D., BCBA-D
Snell & Wilmer
                 Tucson, Arizona 85701-1630




                                                   13
                       LAW OFFICES

                        520.882.1200




                                                   14
                             L.L.P.




                                                        4825-9835-6182.1
                                                   15
                                                   16
                                                   17
                                                   18
                                                   19
                                                   20
                                                   21
                                                   22
                                                   23
                                                   24
                                                   25
                                                   26
                                                   27
                                                   28

                                                                                                        - 19 -
